Me. Justice Wole,
concurring.
It is the law that a person who is genuinely in possession of a piece of property, especially if he had been in such possession for a long time, can not be ousted from his possession by a suit directed against another person. Nevertheless, when a plaintiff comes into a court of equity to ask for a writ of injunction, he must, in a case like this, show that he is not only in the material possession of the property but that he has some right of possession. One of the things that I mean to exclude by this is the possibility that after a writ has issued in an unlawful detainer proceeding against one person, another person may be substituted who would resist the execution of the writ. Such a possibility would frequently make an unlawful detainer proceeding illusory. Therefore, the plaintiffs were bound to show not only that they were in possession at the time of the proposed execution of the writ but also that that possession was colorable.
The mode of conveyance by which José González Reyes and his sister transferred this property to Manuel González Reyes was by a notarial deed. Such a deed ordinarily transfers symbolically the possession of the property, and no actual material taking of the possession of the property is necessary. Fuertes v. Nogueras et al., 32 P.R.R. 264, affirmed in 8 F. (2d) 115. Thus it was all the more necessary for the plaintiffs to show that after this deed, by some understanding or arrangement, they were allowed to remain in the material possession of the property. Even then the question would arise whether such material possession was in any other capacity than as mere agents of Manuel Gonzá-lez Reyes.
If the plaintiffs were not in the actual physical possession of the property it is unquestionable that they have no right to a writ of injunction. If their possession was only as agents of Manuel González Reyes, likewise they had no defense against an unlawful detainer proceeding.
*846All these matters do not clearly appear from the proceedings in this case, but there are enough facts in the case to have made it the duty of the plaintiffs in a court of equity to have excluded these possibilities.
Because I thought that the mere averment of possession would not be enough, I have felt impelled to write a concurring opinion.